ORDER

PER CURIAM.
Employer and employer’s insurer appeal from the final award of the Labor and Industrial Relations Commission (Commission), affirming an award of workers’ compensation benefits and medical expenses to claimant. We affirm. The findings and conclusion of the Commission are supported by substantial evidence on the whole record; an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).